STATE OF LOUISIANA

                               COURT OF APPEAL

                                FIRST CIRCUIT



                                 2022 KA 0562


                               STATE OF LOUISIANA


                                        VS.


                        DAVID RANDOLPH JENKINS, SR.




                                           Judgment rendered:     DEC 2 2 2022


                                On Appeal from the
                        Twenty- first Judicial District Court
                         In and for the Parish of Livingston
                                 State of Louisiana
                                     No. 37182


                    The Honorable Erika Sledge, Judge Presiding



Lieu T. Vo Clark                        Attorney for Appellant
Louisiana Appellate Project              David Randolph Jenkins, Sr.
Mandeville, Louisiana


Scott M. Perrilloux                     Attorneys for Appellee
District Attorney                        State of Louisiana
Brett Sommer

Zachary T. Daniels
Assistant District Attorneys
Livingston, Louisiana




      BEFORE: McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
HOLDRIDGE, J.


        The defendant, David Randolph Jenkins, Sr.,               was charged by grand jury

indictment with first degree rape ( of a victim under the age of thirteen years),             a




violation of La. R.S. 14: 42 ( prior to amendment, this offense was aggravated rape).


He pled not guilty and, following a jury trial, was found guilty as charged.               The


defendant was sentenced to life imprisonment at hard labor without benefit of parole,

probation, or suspension of sentence.        The defendant now appeals, designating three

assignments of error.     We affirm the conviction and sentence.


                                             FACTS


        In 2017, four- year- old M.R.' lived with Heather, her biological grandmother,


and the defendant, whom M.R. referred to as Paw Paw David,                   Heather was dating

the defendant, and they were living in Albany, Louisiana, at the defendant' s house.

When M.R. was five years old, Heather died, and M.R. went to live with Dana Joiner


and her fiance at the time, John Schubert, near Ponchatoula, Louisiana. Joiner, who


knew much of M.R.' s family, is not biologically related to M.R. Joiner subsequently

adopted M.R.      In early 2018, Joiner was in the bathroom while M.R. was taking a
bath.   According to Joiner, she asked M.R. if she was ready to get out, and M.R. told

her she was not and that she was going to lay there and relax like her Paw Paw David.

When Joiner asked what she meant, M.R. indicated she had performed oral sex on

the defendant. Joiner recorded M.R.' s initial statement on a cell phone and gave the


recording to the police.

        An investigation was opened, and M.R. was taken to Denham Springs on


February 16, 2018, for a Children' s Advocacy Center ( CAC) interview, and later to

Children' s Hospital in New Orleans, where she was treated by Dr. Anne Troy.                At


the CAC interview, M.R. did not disclose any sexual abuse by the defendant.              M.R.,




 Victims of sex offenses are referred to by their initials. See La. R.S. 46: 1844( W).
                                                 2
however, indicated to Dr.     Troy that the defendant had vaginally and anally

penetrated her. M.R. testified at trial that the defendant had forced her to perform


oral sex on him.


      Detective Justin DePhillips, of the Livingston Parish Sheriffs Office, asked


the defendant to come in for questioning and on April 23, 2018, the defendant went

to speak to the detective.   Detective DePhillips made an audio recording of the

defendant' s statement, wherein the defendant admitted that M.R. performed oral sex


on him.


      The defendant testified at trial.   He denied any wrongdoing, and stated that he

never touched M.R. The defendant stated that his confession was not true, but rather


he just repeated what Detective DePhillips surmised had occurred between the


defendant and M.R.


          ASSIGNMENTS OF ERROR NOS. ONE TWO AND THREE


      In these related assignments of error, the defendant argues, respectively, the

trial court erred in denying the motion for postverdict judgment of acquittal; the trial

court erred in denying the motion for new trial; and the evidence was insufficient to

convict him of first degree rape.


      A conviction based on insufficient evidence cannot stand as it violates Due


Process. See U. S. Const. amend. XIV; La. Const. art. I, § 2. The standard of review


for the sufficiency of the evidence to uphold a conviction is whether or not, viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.


Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L.Ed. 2d 560


 1979).    See La. Code Crim. P.     art.   821( B); State v. Ordodi, 2006- 0207 ( La.


11/ 29/ 06), 946 So. 2d 654, 660.   The Jackson standard of review, incorporated in


Article 821, is an objective standard for testing the overall evidence, both direct and

                                             k3
circumstantial, for reasonable doubt. When analyzing circumstantial evidence, La.


R. S.   15: 438 provides that the factfinder must be satisfied the overall evidence


excludes every reasonable hypothesis of innocence. See State v. Patorno, 2001-

2585 ( La. App. 1st Cir. 6/ 21/ 02),   822 So. 2d 141, 144.


        Louisiana Revised Statutes 14: 42 provides in pertinent part:


               A. First degree rape is a rape committed ... where the anal, oral,
        or vaginal sexual intercourse is deemed to be without lawful consent of
        the victim because it is committed under any one or more of the
        following circumstances:


                  4)   When the victim is under the age of thirteen years. Lack of
        knowledge of the victim' s age shall not be a defense.

        Louisiana Revised Statutes 14: 412 provides:

               A.      Rape is the act of anal, oral, or vaginal sexual intercourse
        with a male or female person committed without the person' s lawful
        consent.

               B.      Emission is not necessary, and any sexual penetration, when
        the rape involves vaginal or anal intercourse, however slight, is
        sufficient to complete the crime.
               C. For purposes of the Subpart, " oral sexual intercourse" means
        the intentional engaging in any of the following acts with another
        person:

                  1)
                        The touching of the anus or genitals of the victim by the
        offender using the mouth or tongue of the offender.
                  2)   The touching of the anus or genitals of the offender by the
        victim using the mouth or tongue of the victim.

        The defendant notes that M.R. disclosed to Dana Joiner in early 2018 that

M.R. performed oral sex on the defendant.            At the CAC interview, however, on


February 16, 2018, the defendant points out that M.R. did not disclose any

allegations of sexual abuse by him.          While M.R. also gave a CAC interview on


October 10, 2017, the defendant notes M.R. disclosed only physical abuse by C. P.,

M.R.' s biological mother' s boyfriend, but did not disclose any allegations of sexual

abuse    by the        defendant.   When     M.R.   was   taken   to   Children' s     Hospital,




z Louisiana Revised Statutes 14: 41 was recently amended by 2022 La. Acts No. 173, §   1, effective

August 1, 2022, but does not apply herein.
                                               4
approximately a month after her initial disclosure about the defendant, she revealed

to Dr. Anne Troy that the defendant had vaginally and anally penetrated her, but

made no mention of oral sex.




       Regarding his own admission, the defendant asserts that it came only after

repeated denials of any wrongdoing, which were met with disbelief by Detective

DePhillips.   As such, according to the defendant, his was a false confession.   Thus,


the defendant contends, based on the inconsistencies and non -disclosures, coupled


with no corroborating or physical evidence, there was reasonable doubt as to whether

he committed first degree rape of M.R.


       In early 2018, when M.R. was in the bathtub, M.R. indicated to Joiner, who

was in the bathroom with M.R., that she had performed oral sex on the defendant.


Joiner retrieved John Schubert' s cell phone, asked M.R. to repeat what she had told

her, and recorded M.R.' s statement, which was turned over to the police. In this cell

phone recording, M.R. said that "Paw Paw David made [ her] suck his peter; he made

the juice that was in here come out."   At trial, M.R., who was by then nine years old,

testified that the defendant made her suck " his private" in the bathroom and in the


bed.


       Dr. Anne Troy, accepted as an expert as a pediatric forensic nurse practitioner

specializing in child maltreatment, with a further specialization in sexual abuse,

testified that she interviewed M.R. and performed a physical examination on her.


The results of the physical exam were normal.     Dr. Troy indicated M.S. disclosed to

her that she had been in a bathtub, and the defendant penetrated her vaginally and

anally.   M.R. indicated it happened five times, including one time in the bedroom

and the other times in the bathtub.   M.R. did not disclose anything about oral sex.

       Detective DePhillips testified that he brought the defendant in for questioning.

According to Detective DePhillips, after being Mirandized, the defendant told him

                                            7
that he had taken a bath with M.R., but that " Mrs. Schubert" (     Heather) was sitting

on the toilet next to them.     Without the detective ever mentioning sexual conduct,

the defendant then told him that about a year ago, he was masturbating in the shower.

M.R. walked in the bathroom and saw the defendant. The defendant then had M.R.


suck " on his penis until he came."


        The video recording capability in the interview rooms at the police station was

new and, unbeknownst to Detective DePhillips, the recording equipment, although

recently installed, was not functioning properly.          Thus, the defendant' s initial


confession    was   not   recorded.    Detective DePhillips retrieved a handheld audio


recorder and returned to the defendant so he could again tell the detective what had


transpired. In this audio recording, the defendant stated that he was taking a shower

and "   whacking off' when M.R. came in the bathroom and pulled the curtain open.

She asked the defendant what he was doing, and he said, " I was relieving myself.. .

 She sucked on it and I came."        The defendant' s recorded confession was played for


the jury.

        The testimonial evidence and, particularly, the defendant' s own inculpatory

statement established that he raped M.R. through oral sexual intercourse. Regarding

M.R.' s alleged inconsistencies in not disclosing the sexual abuse by the defendant

in the CAC interviews, or M.R. disclosing only to Dr. Troy that the defendant also

penetrated her vaginally and anally, the jury chose to believe M.R.' s account and the

defendant' s pretrial confession over the defendant' s later self-serving testimony that

he made a false confession. That is, these arguments raised by the defendant concern

credibility issues. The jury heard all of the testimony.       In the absence of internal


contradiction or irreconcilable conflict with any physical evidence, one witness' s

testimony, if believed by the trier of fact, is sufficient to support a factual conclusion.

See State v. Higgins, 2003- 1980 ( La. 411105), 898 So. 2d 1219, 1226, cert. denied,


                                               Ce
546 U.S. 883, 126 S. Ct. 182, 163 L.Ed. 2d 187 ( 2005).       The trier of fact is free to


accept or reject, in whole or in part, the testimony of any witness.    Moreover, when


there is conflicting testimony about factual matters, the resolution of which depends

upon a determination of the credibility of the witnesses, the matter is one of the

weight of the evidence, not its sufficiency.     The trier of fact' s determination of the


weight to be given evidence is not subject to appellate review. An appellate court


will not reweigh the evidence to overturn a factfnder' s determination of guilt. State


v. Ford, 2017- 0471 (   La. App. 1 st Cir. 9127117), 232 So. 3d 576, 586, writ denied,

2017- 1901 ( La. 412211. 9), 268 So. 3d 295.     We are constitutionally precluded from

acting as a " thirteenth juror" in assessing what weight to give evidence in criminal

cases.    State v. Mitchell, 99- 3342 ( La. 10117100), 772 So. 2d 78, 83. The fact that


the record contains evidence which conflicts with the testimony accepted by a trier

of fact does not render the evidence accepted by the trier of fact insufficient.    State


v. Nixon, 2017- 1582 ( La. App. 1st Cir. 4/ 13/ 18),   250 So. 3d 273, 291, writ denied,


2018- 0770 ( La. 11/ 14118), 256 So. 3d 290.


         The testimony of the victim alone is sufficient to prove the elements of the

offense. State v. McKinney, 2015- 1503 ( La. App. 1 st Cir. 4/25/ 16), 194 So. 3d 699,

705, writ denied, 2016- 0992 ( La. 5112117), 220 So. 3d 747; State v. Orgeron, 512


So.2d 467, 469 ( La. App.     1st Cir. 1987), writ denied, 519 So.2d 113 ( La. 1988).


When a case involves circumstantial evidence, and the jury reasonably rejects the

hypothesis of innocence presented         by the defendant' s own testimony,          that


hypothesis falls, and the defendant is guilty unless there is another hypothesis which

raises a reasonable doubt. State v, Captville, 448 So.2d 676, 680 ( La. 1984). The


jury' s verdict reflected the reasonable conclusion that, based on the testimony of

M.R.,    Joiner, Dr. Troy, and Detective DePhillips, and the defendant' s confession,

the defendant raped M.R.      In finding the defendant guilty, the jury clearly rejected

                                            V1
the defendant' s theory of innocence.      See Captville, 448 So. 2d at 680.   See also


State v. Brooks, 2017- 1755 (    La. App. 1st Cir. 9124118),   258 So. 3d 944, 951, writ


denied,    2018- 1718 ( La. 2125119),    266   So. 3d 289, judgment vacated on other


 rounds,       U. S. ,     140 S. Ct. 27129 206 L.Ed. 2d 849 ( 2020).

      After a thorough review of the record, we find the evidence supports the jury' s

unanimous verdict.       We are convinced that viewing the evidence in the light most

favorable to the State, any rational trier of fact could have found beyond a reasonable

doubt, and to the exclusion of every reasonable hypothesis of innocence, that the

defendant was guilty of the aggravated rape of M.R. See State v. Calloway, 2007-

2306 ( La. 1/ 21109), 1 So. 3d 417, 418 ( per curiam).


      These assignments of error are without merit.


                                    CONCLUSION


      For the foregoing reasons,        we affirm the conviction and sentence of the


defendant, David Randolph Jenkins, Sr.


      CONVICTION AND SENTENCE AFFIRMED.




                                               I